The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Harada (U.S. 2017/0047221); Ogawa et al. (U.S. 2014/0206177) and the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of a wafer processing method for dividing a wafer having a device area on a front side, the device area including a plurality of separate regions where a plurality of devices are individually formed so as to be separated by a plurality of division lines, a test element group being formed on each division line, in which the wafer is divided along the division lines to obtain a plurality of device chips individually including the plurality of devices, the wafer processing method including: next performing thermocompression bonding to bond the thermoplastic polymer sheet to the front side of the wafer, thereby protecting the front side of the wafer with the thermoplastic polymer sheet; a test element group cutting step of applying a first laser beam through the polymer sheet to the wafer along each division line in a condition where a focal point of the first laser beam is set on each division line, thereby cutting the test element group formed on each division line; a modified layer forming step of applying a second laser beam to a back side of the wafer along each division line in a condition where a focal point of the second laser beam is set inside the wafer in an area corresponding to each division line, the second laser beam having a transmission wavelength to the wafer, thereby forming a modified layer inside the wafer along each division line; and a wafer dividing step of applying an external force to the wafer after performing the test element group cutting step (claim 1).  Therefore, the overall wafer processing method is neither anticipated nor rendered obvious over the prior art of record.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CALEB E HENRY/Primary Examiner, Art Unit 2894